Brooks brought an action of debt against M'Kean, upon a bond for three hundred dollars, to which M'Kean pleaded non est factum and a set-off. Verdict and judgment upon both issues for the defendant.
Brooks applied to the Court and got leave to take the deposition of John Priestly. A commission was issued to take the deposition of John Priestly, and the notice was to take the deposition of John Priestly. The deposition in the body calls the witness John G. Priestly, and the name of John G. Priestly is signed to it.
At the trial of the cause this deposition was offered in evidence, but was objected to for the variance above specified in the name of the witness. The bond upon which suit was brought was attested by John Pristly, and by referring to the deposition it appeared that the person who there signed his name John G. Priestly stated he was the subscribing witness to the bond.
The Circuit Court refused to permit the deposition to be read; to reverse which opinion Brooks prosecuted this appeal.
It must be taken for granted that when the deposition was offered as evidence every objection to the reading of it was waived, except the one mentioned in the bill of exceptions. The objection which was made was to a single point, and upon that point alone the Circuit Court pronounced *Page 163 
the opinion which is set forth by the bill of exceptions. The only question, therefore, which this Court have to decide is, whether, upon that ground the deposition was properly rejected? We have no hesitation in saying that the Circuit Court erred in sustaining the objection to the reading of the deposition.
The judgment of the Circuit Court must therefore be reversed, and a new trial granted.